Appeal by the defendant from a judgment of the Supreme Court, Kings County (McKay, J.), rendered June 2, 1993, convicting him of rape in the first degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, who was sentenced as a juvenile offender, received two indeterminate sentences of 31/s to 10 years imprisonment to run concurrently and one indeterminate sentence of 31/s to 10 years imprisonment to run consecutive to the first two sentences. Although there was no impropriety in the imposition of the sentences, pursuant to Penal Law § 70.30 (1) (d), the aggregate maximum term must be deemed 10 years and the aggregate mimimum term must be deemed 10 years and the aggregate minimum term must be deemed 5 years (see, People v Brunskill, 200 AD2d 752).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Miller, Thompson and Joy, JJ., concur.